

Exhibit 10.15


THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT
 
THIS THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is
dated as of March 25, 2011 (the “Effective Date”) by and among COLE TAYLOR BANK
(the “Lender”) and CLARK HOLDINGS INC., THE CLARK GROUP, INC., CLARK
DISTRIBUTION SYSTEMS, INC., HIGHWAY DISTRIBUTIONS SYSTEMS, INC., CLARK WORLDWIDE
TRANSPORTATION, INC., and EVERGREEN EXPRESS LINES, INC. (collectively, the
“Borrowers”).
 
WITNESSETH:
 
WHEREAS, the Borrowers and the Lender entered into that certain Credit and
Security Agreement dated as of March 5, 2010, as amended by that certain First
Amendment to Credit and Security Agreement dated as of May 17, 2010, as further
amended by that certain Second Amendment to Credit and Security Agreement dated
as of November 11, 2010, by and among Borrowers and Lender (collectively, the
“Credit Agreement”); and


WHEREAS, the Borrowers have requested that the Lender agree to amend the Credit
Agreement, and the Lender has agreed to amend the Credit Agreement on the terms
and conditions set forth below.


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.           All capitalized terms used herein and not otherwise expressly
defined herein shall have the respective meanings given to such terms in the
Credit Agreement.
 
2.           The Borrowers acknowledge and agree that effectiveness of this
Amendment is conditioned on:  (a) the payment of the amendment fee of Twenty
Thousand and No/100 Dollars ($20,000.00); (b) the delivery of a fully-executed
original of this Amendment; and, (c) the delivery of such other documents or
instruments as the Lender and its counsel may reasonably request, each in form
and substance satisfactory to the Lender and its counsel.
 
3.           The Credit Agreement is amended by deleting the definition of
“Borrowing Base” from Section 1.01, and substituting the following in lieu
thereof:
 
“‘Borrowing Base’ means at any time, the lesser of:
(a)           The Maximum Revolving Loan Limit; or
 
(b)           Subject to change from time to time in the Lender’s sole
discretion consistently applied, the sum of:
 
(i)           eighty-five percent (85%) of the Borrowers’ Eligible Accounts
provided if Dilution exceeds five percent (5%), such advance rate shall be
reduced by one (1) percentage point for each whole or partial percentage point
by which Dilution exceeds five percent (5%); plus

 
 

--------------------------------------------------------------------------------

 
 
(ii)           seventy percent (70%) of the Borrowers’ Eligible Unbilled
Accounts, not to exceed One Million and No/100 Dollars ($1,000,000.00) in the
aggregate; less
 
(iii)           the Hedging Obligation Reserve; less
 
(iv)           the Availability Reserve; less
 
(v)           the Carrier Reserve; less
 
(vi)           a reserve in the amount of Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00), which, commencing July 1, 2011 shall increase at the rate
of Ten Thousand and No/100 Dollars ($10,000.00) each seven (7) day week
thereafter for a period of fifteen (15) weeks.”
 
4.           The Credit Agreement is amended by adding the following definition
to Section 1.01titled “Certain Defined Terms. to read as follows:
 
“‘Pre-Tax Income” means the Borrowers’ net income before taxes calculated in
accordance with GAAP.”
 
5.           The Credit Agreement is amended by deleting the last sentence of
Section 4.01 entitled “Interest Rate” and substituting the following in lieu
thereof:
 
“Notwithstanding the foregoing, in no event shall the interest rate applicable
to any Loan be less than six and one-half percent (6.5%) per annum.”
 
6.           The Credit Agreement is amended by adding a new sub-section to
Section 4.05(f) titled “Fees and Charges” to read as follows::
 
“(f)           Success Fee.  The Borrowers shall pay to Lender a success fee in
the amount of Fifty Thousand and No/100 Dollars ($50,000.00 (“Success Fee”), in
addition to all other amounts and fees owed pursuant to this Agreement.  The
Success Fee shall be deemed fully earned and payable upon a sale of any of the
assets (other than in the ordinary course of business) or the stock of the
Borrowers pursuant to such approvals by Lender, if any, as required by this
Agreement.
 
7.           The Credit Agreement is amended by deleting Section 12.02 titled
“Fixed Charge Coverage” and substituting the following in lieu thereof:
 
“12.02  Fixed Charge Coverage.


Borrowers shall not permit Fixed Charge Coverage as of each date set forth below
to be less than the corresponding ratio for such date set forth below:

 
2

--------------------------------------------------------------------------------

 



 
Date
 
Ratio
         
from and after February 4, 2012, for each monthly fiscal period thereafter,
calculated on a rolling twelve (12) month basis
 
1.05 to 1.0
”



8.           The Credit Agreement is amended by deleting Section 12.03 titled
“EBITDA” and substituting the following in lieu thereof:
 
“Section 12.03 EBITDA.  Intentionally Deleted.
 
9.           The Credit Agreement is amended by adding a new Section 12.07
titled “Cumulative Pre-Tax Income<Loss>” to read as follows:
 
“12.07  Cumulative Pre-Tax Income <Loss>.
 
Borrowers shall not permit the Pre-Tax Income on a cumulative fiscal year to
date basis for the fiscal year beginning January 2, 2011 as of each date set
forth below to be less than the corresponding amount as of each period end that
is for such date set forth below:
 
2011 Fiscal Period
 
Date
 
Maximum Allowed Year to Date
Cumulative Pre-Tax Income Loss 
         
1st Quarter
 
April 2, 2011
 
<$550,000.00>
         
April
 
May 7, 2011
 
<$500,000.00>
         
May
 
June 4, 2011
 
<$450,000.00>
         
June
 
July 2, 2011
 
<$450,000.00>
         
July
 
August 6, 2011
 
<$450,000.00>
         
August
 
September 3, 2011
 
<$450,000.00>
         
September
 
October 1, 2011
 
<$450,000.00>
         
October
 
November 5, 2011
 
<$450,000.00>
         
November
 
December 3, 2011
 
<$450,000.00>
         
December
 
December 31, 2011
 
<$450,000.00>



If a bona fide letter of intent relating to the purchase of any of the assets
(other than in the ordinary course of business) or stock of the Borrowers is
executed before May 31, 2011 pursuant to such approvals by Lender, if any, as
required by this Agreement, then the Maximum Allowed Year to Date Cumulative
Pre-Tax Income <Loss> for June 4, 2011 and July 2, 2011 shall be <$500,000.00>,
respectively.”

 
3

--------------------------------------------------------------------------------

 


10.           The Credit Agreement is amended by deleting the basis points of
200 and 450 set forth on Schedule 1.01-A titled “Applicable Margins” and
substituting the following in lieu thereof:
 
“
 
Prime Rate Margin (bps)
 
LIBOR Rate Margin (bps)
         
Revolving Loans
 
250
 
                 500                  ”

 
11.           The Credit Agreement is amended by deleting EXHIBIT B titled “FORM
OF COMPLIANCE CERTIFICATE” and substituting the attached EXHIBIT B in lieu
thereof.
 
12.           The Borrowers hereby acknowledge that prior to giving effect to
this Amendment, the Borrowers are in default pursuant to Section 13.01(b) as a
result of their failure to comply with Sections 12.02 and 12.03 of the Credit
Agreement.  The Lender hereby waives the Events of Default pursuant to 13.01(b)
as a result of Borrower’s failure to comply with Sections 12.02 and 12.03 of the
Credit Agreement through and including the Effective Date, but the Lender
expressly reserves its rights and remedies with respect to any other default or
Event of Default, including, without limitation, any default or Event of Default
with respect to Section 12 of the Credit Agreement arising after the Effective
Date.  The Borrowers hereby acknowledge and agree that the execution and
delivery of this Amendment has not established any course of dealing between the
Borrowers and the Lender or any obligation of the Lender with respect to any
future restructuring or modification of the Credit Agreement or the exercise of
the Lender’s rights and remedies thereunder.
 
13.           Each of the Borrowers hereby restates, ratifies, and reaffirms
each and every term, condition, representation and warranty heretofore made by
it under or in connection with the execution and delivery of the Credit
Agreement as amended hereby and the other Loan Documents (which shall include
all documents executed in connection with this Amendment) as fully as though
such representations and warranties had been made on the date hereof and with
specific reference to this Amendment and the Loan Documents.
 
14.           As amended hereby, the Credit Agreement shall be and remain in
full force and effect, and shall constitute the legal, valid, binding and
enforceable obligations of the Borrowers to the Lender.
 
15.           The Borrowers agree to pay on demand all costs and expenses of the
Lender in connection with the preparation, execution, delivery and enforcement
of this Amendment and all other Loan Documents and any other transactions
contemplated hereby, including, without limitation, the reasonable fees and
out-of-pocket expenses of legal counsel to the Lender.
 
16.           The Borrowers agree to take such further action as the Lender
shall reasonably request in connection herewith to evidence the amendments
herein contained to the Credit Agreement.

 
4

--------------------------------------------------------------------------------

 
 
17.           This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
 
18.           This Amendment shall be binding upon and inure to the benefit of
the successors and permitted assigns of the parties hereto.
 
19.           This Amendment shall be governed by, and construed in accordance
with, Section 15.03 of the Credit Agreement.
 
IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Amendment to
be duly executed as of the date first above written.


BORROWERS:
CLARK HOLDINGS INC.,
a Delaware Corporation
   
By:
/s/ Christian B. Cook
   
Name: 
Christian B. Cook
   
Title:
President and COO
   
THE CLARK GROUP, INC.,
a Delaware Corporation
   
By:
/s/ Kevan D. Bloomgren
   
Name: 
Kevan D. Bloomgren
   
Title:
CFO and Treasurer



[Signatures continued on the following page]


 
5

--------------------------------------------------------------------------------

 


CLARK DISTRIBUTION SYSTEMS, INC.,
a Delaware Corporation
   
By:
/s/ Kevan D. Bloomgren
   
Name: 
Kevan D. Bloomgren
   
Title:
CFO and Treasurer
   
HIGHWAY DISTRIBUTION SYSTEMS, INC.,
a Delaware Corporation
   
By:
/s/ Kevan D. Bloomgren
   
Name: 
Kevan D. Bloomgren
   
Title:
CFO and Treasurer
   
CLARK WORLDWIDE TRANSPORTATION, INC.,
a Pennsylvania Corporation
   
By:
/s/ Kevan D. Bloomgren
   
Name: 
Kevan D. Bloomgren
   
Title:
CFO and Treasurer
   
EVERGREEN EXPRESS LINES, INC.,
a Pennsylvania Corporation
   
By:
/s/ Kevan D. Bloomgren
   
Name: 
Kevan D. Bloomgren
   
Title:
CFO and Treasurer



[Signatures continued on the following page]

 
6

--------------------------------------------------------------------------------

 


LENDER:
 
COLE TAYLOR BANK,
an Illinois banking corporation
 
  
By:
/s/ Donald A. Tomlinson
   
Name: 
Donald A. Tomlinson
   
Title:
Senior Vice President

 
 
7

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE
 
Compliance Certificate
 
To:
Cole Taylor Bank
Date:
_____________________, 20___
Subject:
[Borrower]

 
Financial Statements
 
In accordance with our Credit and Security Agreement dated as of ________,
20____, as amended, modified, extended, renewed, supplemented or restated (the
“Credit Agreement”), attached are the financial statements of _____________
(“Borrower[s]”) of and for the [month] [fiscal quarter] ended _______________
____, 20____ (the “Reporting Date”) and the year-to-date period then ended (the
“Current Financials”) required to be delivered pursuant to Section 7.03 of the
Credit Agreement.  All terms used in this certificate have the meanings given in
the Credit Agreement.
 
The Borrower[s] certifies that the Current Financials have been prepared in
accordance with GAAP and fairly present in all material respects the
consolidated financial condition of the Borrower as of the date thereof and in a
manner consistent with prior periods.
 
Defaults. (Check one):
 
The Borrower[s] further certifies that:
 
 
o
Except as previously reported in writing to the Lender, there exists no event or
circumstance which is or which with the passage of time, the giving of notice,
or both would constitute an Event of Default, as that term is defined in the
Agreement, or, if such an event of circumstance exists, a writing attached
hereto specifies the nature thereof, the period of existence thereof and the
action that Borrower[s] has taken or proposes to take with respect thereto.

 
 
o
There exists no event or circumstance which is or which with the passage of
time, the giving of notice, or both would constitute an Event of Default, as
that term is defined in the Agreement, or, if such an event of circumstance
exists, a writing attached hereto specifies the nature thereof, the period of
existence thereof and the action that Borrower[s] has taken or proposes to take
with respect thereto.

 
Representations and Warranties:
 
The Borrower[s] further certifies that each of the representations and
warranties made by the Borrower[s], any Subsidiary and/or any Owner of the
Borrower[s] in the Credit Agreement and/or in any other Loan Document are true
and correct in all material respects on and as of the date of this Compliance
Certificate as if made on and as of the date of this Compliance Certificate (and
for purposes of this Compliance Certificate, the representations and warranties
made by the Borrower[s] in Section 9.01 of the Credit Agreement shall be deemed
to refer to the financial statements of the Borrower[s] delivered to the Lender
with this Compliance Certificate).
 
 
 

--------------------------------------------------------------------------------

 
 
Financial Covenants. The Borrower further certifies as follows:
 
1.           Minimum Fixed Charge Coverage. Pursuant to Section 12.02 of the
Credit Agreement, as of the Reporting Date, the Borrowers’ Fixed Charge Coverage
was _____ to 1.00 which o satisfies o does not satisfy the requirement that such
ratio be no less than 1.05 to 1.00 on the Reporting Date.
 
           2.           Cumulative Pre-Tax Income <Loss>.  Pursuant to Section
12.07 of the Credit Agreement, as of the Reporting Date, the Borrowers’
Cumulative Pre-Tax Income was $___________________, which o satisfies o  does
not satisfy the requirement that such amount not be less than [$__________ on
the Reporting Date.]  [The amount set forth in the table below (numbers
appearing between “< >” are negative) on the Reporting Date:
 
Period
 
Cumulative Pre-Tax Loss
      $ __________________       $ __________________       $ __________________
      $ __________________  

 
Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP, subject to normal year-end adjustments and
absence of footnotes.
 

   
 ,
a
         
By
   
Name
   
Title
   

 
 
 

--------------------------------------------------------------------------------

 